Judgment and order dismissing amended complaint for insufficiency reversed on the law, with costs, and motion denied, with ten dollars costs, on the ground that the amended complaint having eliminated the independent and separate cause of action set forth by plaintiff against the defendant Selznick Pictures Corporation in the original complaint for the recovery of the weekly sum alleged to have been agreed to be paid by said corporation to the plaintiff, leaves the complaint sufficient on this motion as a cause of action in equity and under the provisions of sections 211 and 212 of the Civil Practice Act. Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.